DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 4-8, 12-13, 15, 17-21, 25-26, 30-35, 38, and 41-47 have been cancelled.  

Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
Election/Restrictions
Applicant elected the VHH of hzMB11V13 (corresponding to SEQ ID NOS: 26 and 94 and having the CDRs of SEQ ID NOS: 32, 33, and 34) in the reply filed on 1/12/2022.
Applicant has requested that the VHH having the CDRs of SEQ ID NOS: 32, 33, and 5 be examined along with the elected VHH.  These are the CDRs for VHH MB11.  It is noted that SEQ ID NOS: 3 and 32 are identical and SEQ ID NOS: 4 and 33 are identical.  The examiner maintains that a proper Markush grouping of VHH would require that each VHH have the same three CDR sequences (as the combination of all three provide the structural feature required for binding activity), particularly as applicant has not stated on the record that VHH MB11 is a patentably indistinct alternative of hzMB11V13.  Nevertheless, the examiner has examined the VHH embodiments having the CDRs of SEQ ID NOS: 32, 33, and either 34 or 5 as recited in  claim 1 as amended.  The sequence searches previously obtained by the examiner provided sequence search results sufficient to evaluate claim 1 as amended.

Claims 1, 3, 9-11, 14, 16, 22-24, 27-29, and 49 are allowable.  The prior art of record does not disclose or suggest polypeptides comprising at least one VHH domain that binds CLEC12a and has the CDRs recited in claim 1. 
The prior art of record does not disclose or suggest a VHH that binds CLEC12a and having the sequence of SEQ ID NO: 26 or 94.
The prior art of record does not disclose or suggest a VHH that binds CLEC12a and has a CDR1 of SEQ ID NO: 32, a CDR2 of SEQ ID NO: 33, and a CDR3 of SEQ ID NO: 34.  These CDRs are present in both SEQ ID NO: 26 and 94.
The prior art of record does not disclose or suggest a VHH that binds CLEC12a and has a CDR1 of SEQ ID NO: 32, a CDR2 of SEQ ID NO: 33, and a CDR3 of SEQ ID NO: 5.
Claim 10 is interpreted as requiring retention of the CDRs recited in claim 1. Otherwise, the claim would not include all of the limitations of the claim upon which it depends. The variability permitted by 90% must be within the framework portions of SEQ ID NOS: 26 and 94.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36-37, 39-40, and 51-52, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/12/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 48 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Both claims 11 and 48 depend upon claim 1 and recite that at least one VHH domain comprises the amino acid sequence of SEQ ID NO: 26 or 94.  The claims are of the same scope.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-37, 39-40, and 51-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 36 is directed to a method of treating any cancer comprising administering to a subject with cancer a pharmaceutically effective amount of the polypeptide of claim 1.  Claim 37 recites treating particular cancers such as acute myeloid leukemia (AML).
Claims 36 does not recite any particular therapeutic effect that must occur as a result of treatment.  Paragraph [0066] of the specification defines “treatment” to be an approach for obtaining beneficial or desired clinical results.  Beneficial or desired clinical results are disclosed as including, but not limited to, any one or more of: alleviation of one or more symptoms, diminishment of extent of disease, preventing or delaying spread (i.e. metastasis), preventing or delaying recurrence of disease, delay or slowing of disease progression, amelioration of the disease state, inhibiting the disease or progression of the disease, inhibiting or slowing the disease or its progression, arresting its development, and remission (whether partial or total).  Also encompassed by “treatment” is a reduction of pathological consequence of a proliferative disease.  In the absence of a particular therapeutic effect being recited in the claims, all of these therapeutic effects must be enabled.
Ma et al. discloses that CLL-1 would have been a known target for cancers such as AML.  However, the instant specification, Ma et al., and the prior art of record do not disclose that CLL-1  would have been a known target for treating all cancers including prostate, ovarian, and/or pancreatic cancer.  As such, methods of treating all forms of cancer by administering a polypeptide comprising a VHH domain that binds CLEC12a would not have been expected to result in all of the therapeutic outcomes encompassed by “treatment” as discussed above.
The instant specification demonstrates binding of VHH to CLEC12a (i.e. CLL-1).  However, is no disclosure or exemplification that the antibody has any anti-leukemic effect or any other therapeutic effect.  Ma et al. discloses that different anti-CLL-1 antibodies provided variable results in appropriate experimental systems.  Some had an effect and some did not.  The differences in outcome were attributed to differences in the anti-CLL-1 antibodies.  See at least left column of page 5.  At least for example, it is unknown from the instant specification whether or not the particularly claimed anti-CLEC12a VHH antibodies of claim 1 inhibit proliferation of any cancer cell that expresses CLL-1.  In the absence of this information, one of ordinary skill in the art would have had reason to doubt whether any or all therapeutic effects within the scope of the claims would have been achieved. 
It is noted that claim 1 requires that each VHH domain has a CDR1, a FR2, a CDR2, a FR3, and a CDR3 in that order; however, the VHH domains that were tested for binding in the specification were VHH-Fc fusions (i.e. included the complete FR4 and an Fc domain).  The most limited embodiment of claim 1 (i.e. a single VHH completely lacking the FR4 and Fc domains) was not tested for binding.   As discussed in the prior Office action, paragraph [0028] of the specification indicates that a VHH may be truncated at the C-terminus such that it comprises only a partial FR4 or completely lacks the FR4 framework region, so long as the VHH substantially maintains antigen binding and specificity.  There is no disclosure or evidence in the specification as to whether or not the FR4 framework region is needed for antigen binding and specificity with respect to the VHH domain of claim 1.  It is unclear whether administering the truncated antibodies encompassed by claims 36-37, 39-40, and 51 would have any therapeutic effect.
The method of treatment claims are not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40  requires administering an additional therapeutic agent.  The recitation “therapeutic agent” implies a compound or composition.  However, “radiation therapy” and “CAR-T therapy” as recited in claim 40 are not therapeutic agents.  The claim is confusing.
Claim 50 is indefinite in depending upon cancelled claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa